DETAILED ACTION

Introduction
Claims 1-10 have been examined in this application. Claims 1, 5, 7, and 10 are amended. Claims 3, 4, 8, and 9 are as previously presented. Claims 2 and 6 are original. This is a non-final rejection in response to the amendments and arguments filed 2/23/2021 and request for continued examination filed 3/24/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2018-005506 filed in Japan on 01/17/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed 2/23/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 6 under the heading “Rejections under 35 U.S.C. § 112(b)”), the arguments and amendments are persuasive and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 6-7 under the heading “Rejections under 35 U.S.C. § 101”), the arguments are not persuasive.  Particularly, the arguments state that a processor transmitting information to and receiving information from a server in Independent Claim 1 is not a mental process that can be performed by a human mind. However, the functions corresponding to the mental process are transmitting and receiving information, which are general output and input functions of data, which can occur in the human mind or manually via the use of pen and paper (see MPEP 2106.04(a)(2)(III)(A)). The functions are claimed as being performed by a processor and the source or receiver for the information is claimed to be a server, however the claim does not specify any details regarding electronic transmission, the use of communication networks, or any particular improvement in communications. The scope of the method covers the processor performing general input and output functions, which is the recitation of a generic computer component at a high level of generality, merely applying the abstract idea (see MPEP 
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 7-9 under the heading “Rejections under 35 U.S.C. §103”), the arguments and amendments are persuasive in that (for Claim 1) the prior art references do not explicitly recite the transmitting of a date and time of approach to another vehicle and (for Claims 7 and 10) do not explicitly recite the processor to store a history of approach of the vehicle that has the vehicle-mounted device to the vehicle of the specific car model in association with a date and time that the vehicle that has the vehicle-mounted device approached the vehicle of the specific car model. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of US2010/0145764A1 (de Silva et al.) and US2015/0345970A1 (Tanaka et al.), as well as the previously relied upon art of JP2003141682A (Omura), US2015/0154872A1 (Schäfer et al.), US2011/0015820A1 (Asahara), and US2015/0045988A1 (Gusikhin et al.).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, the claim recites the limitation that the vehicle mounted device comprises a processor configured to: “transmit, to the server, a date and time of approach to the other vehicle.” The disclosure as originally filed (see e.g. specification ¶0025, 0058, 0067) recites that the approach history DB 44 (of the server) stores a date and time as part of the request history as well as an approach date and time. However, the specification does not specify the origin of the date and time. It is not recited whether the vehicle transmits a date and time of approach, or if the date and time are obtained another way, such as by using the server’s own clock to apply a timestamp received or determined data. Therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 
Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase “a date and time of approach to the other vehicle” renders the claim indefinite. The term “approach” indicates some level of proximity of the claimed vehicle and “other vehicle,” however the specification does not define a required distance or level of proximity or other condition for an approach to occur. The term is subjective, and it is not known if the vehicles being in the same city or country, for example, is included within the scope of an approach, or if some other condition must be met, or if a date and time of approach may merely be some data indicating approach (such as meeting request) as opposed to some real-world occurrence. One of ordinary skill in the art would not be reasonably appraised of the metes and bounds of the claim, and the scope is therefore indefinite.  Additionally, the claim does not specify any determination of an approach, and is therefore incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP 
Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claims 7 and 10, the phrase “a history of approach of the vehicle” renders the claim indefinite. The term “approach” indicates some level of proximity of the claimed vehicles, however the specification does not define a required distance or level of proximity or other condition for an approach to occur. The term is subjective, and it is not known if the vehicles being in the same city or country, for example, is included within the scope of an approach, or if some other condition must be met. One of ordinary skill in the art would not be reasonably appraised of the metes and bounds of the claim, and the scope is therefore indefinite. For the purposes of examination, the phrase is interpreted as encompassing an event including a shared location of the vehicle and other vehicle.
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 7 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without integration into a practical application and without significantly more. 
Regarding Independent Claim 1, the claim recites detecting an own vehicle position, transmitting position and car model information to a server, receiving position information from a (see MPEP 2106.04(a)(2), Section III). Particularly the functions correspond to some observation or evaluation of present position, which can be done by a human mind (for example as a driver determining a present location) and to transmitting and receiving information, which are manual tasks that could be performed on pen and paper, with the server being an eventual recipient or source. Thus, the claim recites the judicial exception of an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements present in the claim are the device being “vehicle-mounted,” the memory and processor, and the function for displaying position “on a monitor,” as this could not reasonably be done in the human mind. Regarding the preamble stating that the device is vehicle-mounted, the recitation is so broad that it merely ties the device to a field of use or technological environment of a vehicle (see MPEP 2106.05(h)). For the elements of the memory and processor, these are generic computer components, recited at a high level of generality. Thus, the computer components are merely tools to perform the abstract idea and the claim amounts to no more than instructions to apply the abstract idea using generic computer parts. For the additional element of displaying, this is insignificant extra-solution activity, as it amounts to mere data outputting and is not detailed and not improving a particular display technique or technology (see MPEP 2106.05(g), activities that the courts have found to be insignificant extra-solution activity include: iii. Selecting information… for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). Thus the claim does not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements present in the claim are the device being “vehicle-mounted,” the memory and processor, and the function for displaying position on a  For the elements of the memory and processor, the same analysis applies here and because the components are recited at a high level of generality and are merely tools to perform the functions, the elements do not amount to significantly more than the abstract idea. For the function of displaying that was determined to be extra-solution activity, this is re-evaluated and determined to be well-understood, routine, and conventional activity in the art (see Publication US2003/0069689A1, [0004-0013] it is well-known in the art to provide real time navigation maps on a display for a vehicle). Thus the claim does not include additional elements that are significantly more than the abstract idea.
Regarding Dependent Claims 2-6, the claims further narrow some condition of the other vehicle, of which position data is received. However the claims do not positively recite making determinations regarding these criterion, and the claims do not add any additional elements. Therefore the claims are rejected under the same rationale.
Regarding Independent Claim 7, the claim recites functions for receiving position and car model information, storing that information, transmitting position information for a particular car model and storing approach information. These functions, under their broadest reasonable interpretation, are a mental process, capable of being performed in a human mind or manually with pen and paper. Particularly, receiving corresponds to any manner of obtaining information, storing corresponds to remembering information, and transmitting is a manual task that could be performed on pen and paper for transmitting information to be received by some external location. The claim therefore recites the judicial exception of an abstract idea.
The judicial exception is not integrated into a practical application. The additional elements present in the claim are the server comprising a memory and processor, and a database. All of these are generic computer components, recited at a high level of generality. Thus, the computer components are 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above with respect to the integration into a practical application, the additional elements present in the claim are the server comprising a memory and processor, and a database. For the same reasons stated above, the computer components are no more than a way to generally “apply” the abstract idea using the computer components as tools, and therefore the additional elements do not amount to significantly more.
Regarding Dependent Claim 8, the claim adds a function to search for a vehicle meeting a criterion. This is a further step of the mental process, as it corresponds to evaluation and judgment of vehicle data, which could be performed in the human mind.  
Regarding Dependent Claim 9, the claim adds the function to store position data. This is a further step of the mental process, as it corresponds to remembering vehicle position data, which could be done by in the human mind.
Regarding Independent Claim 10, the claim contains the same functions and additional elements already evaluated in Claims 1 and 7. Therefore the claim is rejected under the same rationales as presented above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2003141682A (Omura) (Translation used for citation purposes) in view of Publication US2015/0154872A1 (Schäfer et al.), further in view of Publication US2010/0145764A1 (de Silva et al.).
Regarding Claim 1, Omura discloses a vehicle-mounted device (see Figure 1 and [0007], navigation device 1 mounted on a vehicle), comprising:
a memory (see [0007] data storage device 15); and
a processor (see [0007] control device 14 [0013, 0018] performing processing), wherein the processor is configured to:
 (see [0007, 0010] control device detecting position using GPS device 16 (also referred to as position detecting means in Claim 1, [0063]));
transmit position information that indicates the detected own vehicle position to a server, together with group information that indicates a group of the own vehicle (see Figure 4 and [0009, 0019, 0020], in step S102, control device 14 of “Vehicle A” wirelessly transmits a member point display command and group information to the navigation information processing device 2, and see [0059], server 22 stores positional information for each vehicle in the group, and see Claim 3, [0063], the storage means (server) stores the transmitted information and associated position information. I.e. the position of the own vehicle is transmitted with the command);
receive, from the server, position information of an other vehicle of the group or map information that indicates a position of the other vehicle (see [0022], in step S204 the server requests current locations from other members of the group, and [0020] in S103 this information is received by first vehicle A. Examiner's note: since the claim uses the phrase "position information… or map information," only one of the recited alternatives is necessary in the prior art to read on this claim.); 
display the position of the other vehicle on a monitor on a map, based on a reception result (see [0020], in step S103 control devices receives the current position of other member vehicles which is used for displaying the position on the map using display device 18).


As above, Omura discloses performing the operations for a specific vehicle group.
Omura does not explicitly recite the processor configured to:
transmit… car model information that indicates a car model of the own vehicle; and
receive… position information of an other vehicle of a predetermined specific car model.

Schäfer et al. teaches a system for sharing vehicle position data (see Figures 1, 2, and [0039, 0040], position of a motor vehicle may be shown and compared to other motors vehicles in a group, for a certain driving stretch)
 wherein group information indicates a specific car model (see [0031, 0043], vehicles may be classified into group by a certain model of a particular brand).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system as disclosed in Omura such that a group corresponds to vehicles of a specific car model, as is taught by Schäfer et al., resulting in the transmitted group information being car model information that indicates the car model, with the motivation of enhancing the robustness and functionality of the system by adding features for optimizing driving by allowing drivers to compare their vehicle data against others in a common group (see Schäfer et al. [0024]).

	Omura further discloses features to facilitate an approach to an other vehicle (see [0034, 0047-0049] a candidate destination may be entered to determine a common destination for gathering of group members).
Omura does not explicitly recite the processor to:
transmit, to the server, a date and time of approach to the other vehicle.

However de Silva et al. teaches a vehicle-mounted device (see [0008, 0081], Figure 11, a vehicle navigation system) with a processor (see [0084] CPU 239) configured to:
transmit, to the server, a date and time of approach to the other vehicle (see Figure 5, [0039] a user may enter information including date and time into a navigation system for an event sent to group members (an approach), which [0052] may be distributed among navigation systems via a server (i.e. a submitted event and details transmitted to the server for distribution)).
Omura to additionally transmit date and time information for an approach, as is taught by de Silva et al., with the motivation of enhancing the robustness of the system and increasing user convenience by allowing for planning of events and providing features for obtaining associated items (see de Silva et al. [0014, 0017]).

Regarding Claim 2, Omura discloses the vehicle-mounted device according to claim 1, wherein the processor displays the position of the other vehicle on the map in a case in which the other vehicle satisfies a predetermined security criterion (see [0013], group member registration is performed by those who want to share the required information. I.e. the processor only displays data which is available, which is the case when the other vehicle’s configuration has given permission).

Regarding Claim 4, Omura discloses the vehicle-mounted device according to claim 2, wherein the other vehicle that satisfies the predetermined security criterion is a vehicle for which permission for display on the map is set in advance (see [0013], group member registration is performed by those who want to share the required information. I.e. the processor only displays data which is available, which is the case when the other vehicle’s configuration has given permission).

Regarding Claim 6, Omura does not explicitly recite the vehicle-mounted device according to claim 1, wherein the specific car model is the same as the car model of the own vehicle.

Schäfer et al. teaches the system as recited above, 
wherein the specific car model is the same as the car model of the own vehicle (see [0031, 0043], vehicles may be grouped by those that have the same model. In other words, the car model of the vehicles in the group displayed per [0039, 0040] will be the same as the car model of the own vehicle).
The motivation to combine Omura and Schäfer et al. was provided in the rejection of Claim 1. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2003141682A (Omura) (Translation used for citation purposes) in view of Publication US2015/0154872A1 (Schäfer et al.), further in view of Publication US2010/0145764A1 (de Silva et al.), further in view of Publication US2011/0015820A1 (Asahara).

Regarding Claim 3, Omura further discloses displaying the position of the other vehicle when the other vehicle satisfies a permission type security criterion (see [0013]) via requesting position from the vehicle mounted device in the other vehicles (see Figure 4, [0022, 0024], steps S204 and S301).

Omura does not explicitly recite the vehicle-mounted device according to claim 2, wherein the other vehicle that satisfies the predetermined security criterion is a vehicle for which an elapsed time since an ignition switch of the vehicle has been turned on or off is a predetermined time or less.

However Asahara teaches a vehicle-position transmission device on a vehicle (see Claim 1),
wherein the other vehicle that satisfies the predetermined security criterion is a vehicle for which an elapsed time since an ignition switch of the vehicle has been turned on or off is a predetermined time or less (see Figure 2 and [0021-0023], after the ignition is switched off in S008, and a predetermined time has elapsed (YES at S022), the position signal is transmitted at S023, or alternatively if the time is less that the predetermined time (NO at S022) position transmitting may be operated at S028. Examiner's note: since the claim uses the phrases "on or off” and “predetermined time or less,” only one of the recited alternatives is necessary in the prior art to read on this claim.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the security criterion of responding to a position request in the in-vehicle devices of the vehicles in Omura to further include transmitting the position based on a predetermined time after switching the ignition off, as is taught by Asahara, with the motivation of increasing the robustness and utility of the system to handle security features while saving communication costs and consumed power (see Asahara [0004, 0005, 0010]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2003141682A (Omura) (Translation used for citation purposes) in view of Publication US2015/0154872A1 (Schäfer et al.), further in view of Publication US2010/0145764A1 (de Silva et al.), further in view of Publication US2015/0045988A1 (Gusikhin et al.).
Omura further discloses displaying the position of the other vehicle when the other vehicle satisfies a permission type security criterion (see [0013]) via requesting position from the vehicle mounted device in the other vehicles (see Figure 4, [0022, 0024], steps S204 and S301).

Omura does not explicitly recite the vehicle-mounted device according to claim 2, wherein the other vehicle that satisfies the predetermined security criterion is a vehicle for which a distance between a first position of a driver's cellular phone and a second position of the other vehicle is within a predetermined range.

Gusikhin et al. teaches a technique in an in-vehicle communication device (see Claim 17),
wherein the other vehicle that satisfies the predetermined security criterion is a vehicle for which a distance between a first position of a driver's cellular phone and a second position of the vehicle is within a predetermined range (see Figure 4, [0042-0046], in block 410, it is determined that the user is approaching the vehicle when a user device (per [0023] a smartphone) is within a predetermined distance, using position data, and in block 430, collection of data 110 ([0011] including vehicle position) is then enabled).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the in-vehicle devices of the vehicles of Omura to further include determining that the user’s phone and the vehicle are within a specified distance, as is taught by Gusikhin et al., with the motivation of increasing the versatility of the in-vehicle system by enabling additional features such as users carrying their preferred vehicle settings between vehicles (see Gusikhin et al. [0001]).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2003141682A (Omura) (Translation used for citation purposes) in view of Publication US2015/0154872A1 (Schäfer et al.), further in view of Publication US2015/0345970A1 (Tanaka et al.).
Regarding Claim 7, Omura discloses a server (see Figure 1, [0008], navigation information providing device 2, comprising server 22 as well as map database 24), comprising:
a memory (see [0008] map database 24 or [0016] server 22 storing information); and
a processor (see [0018], processing is performed by server 22), wherein the processor is configured to:
 (see [0012] group members are registered in advance [0016] for example registration of “Vehicle A”), first position information that indicates a position of a vehicle that has the vehicle-mounted device, and group information that indicates a group of the vehicle (see [0020, 0021], in steps S102 (performed by control device 14 of navigation system 1 mounted in a vehicle), and S201 (performed by the server), the server receives the member point display command, which includes [0020] group information and per Claims 1, 3, [0059, 0063], server 22 stores positional information for each vehicle in the group and receives position information of the vehicle associated with the transmitted information. I.e. the position of the vehicle is transmitted with the command);
store the first position information (see [0059], server 22 stores the position information of each vehicle belonging to the group) and group information in a database (see [0016], group information pertaining to registered vehicle is stored by the server); and
in response to a request from the vehicle-mounted device (see Figure 4, the request being the point display command received in S201), transmit second position information of a vehicle of a predetermined specific group or map information that indicates a position of the vehicle of the specific group, back to the vehicle-mounted device that made the request (see [0022], in step S204 the server requests current locations from other members of the group, and [0023] in S206 this information sent back to the first vehicle A. Examiner's note: since the claim uses the phrase "position information… or map information," only one of the recited alternatives is necessary in the prior art to read on this claim.).


As above, Omura discloses performing the operations for a specific vehicle group.

Omura does not explicitly recite the server processor configured to:
receive… car model information that indicates a car model of the vehicle
store the collected… car model information in a database; and
transmit second position information of a vehicle of a predetermined specific car model…

However Schäfer et al. teaches a system for sharing vehicle position data (see Figures 1, 2, and [0039, 0040], position of a motor vehicle may be shown and compared to other motors vehicles in a group, for a certain driving stretch)
 wherein group information indicates a specific car model (see [0031, 0043], vehicles may be classified into group by a certain model of a particular brand).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system as disclosed in Omura such that a group of vehicles are those of a specific car model, as is taught by Schäfer et al., resulting in the group information being car model information that indicates a car model, with the motivation of enhancing the robustness and functionality of the system by adding features for optimizing driving by allowing drivers to compare their vehicle data against others in a common group (see Schäfer et al.  [0024]).


	Omura further discloses server features wherein a destination is entered for an approach of the vehicle that has the vehicle-mounted device to the vehicle of the group (see Figure 11 and [0049], a candidate destination may be entered to determine a common destination for gathering of group members) 

Omura does not explicitly recite the processor to:


However, Tanaka et al. teaches a server for navigation functions (see [0054] a server with visit history DB 21), to:
store a history of a destination with a date and time that the vehicle that has the vehicle-mounted device reached the destination (see Figure 4, [0055], the visit history DB 20 stores arrival date and time for a particular destination).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the receiving of a destination in Omura (which is a destination for an approach of the vehicle that has the vehicle-mounted device with another group vehicle – see Figure 11, [0049] and the mapping above) to be stored as a history along with date and time, as is taught by Tanaka et al., with the motivation of enhancing the robustness of the system and convenience of the user by allowing for predicting of a destination to avoid complicated input by a user (see Tanaka et al. [0018]).

Regarding Claim 8, Omura discloses the server according to claim 7, wherein the processor is further configured to search for a vehicle that satisfies a predetermined security criterion (see [0021], Figure 4, in step S202, the server finds other registered vehicles with the same group ID, and see [0013], [0017], registration is performed by those who want to share information, i.e. the server searches for other vehicles that satisfy both the group and registration (permission) criterion), and
transmit position information or map information of the searched vehicle back to the vehicle-mounted device that made the request (see [0022], in step S204 the server requests current locations from the searched members of the group and stores the information in the server, and [0023] in S203 this information sent back to the first vehicle A. Examiner's note: since the claim uses the phrase "position information… or map information," only one of the recited alternatives is necessary in the prior art to read on this claim.).

Regarding Claim 9, Omura discloses the server according to claim 7, wherein:
the processor is further configured to receive the position information of the vehicle having the vehicle-mounted device that made the request, after transmitting back the requested information (see [0019] the process of Figure 4 is performed any time the occupant operates the device to request the point display operation. I.e. the processor is configured to again collect position and group information during a second request); and
received position information is further stored in the database (see [0059], the server stores position information for each vehicle belonging to the group).

Regarding Claim 10, Omura discloses a navigation system (see Figure 1, [0007, 0008]), comprising:
a vehicle-mounted device (see [0007] navigation device 1 mounted on a vehicle); and
a server (see Figure 1, [0008], navigation information providing device 2, comprising server 22 as well as map database 24), wherein:
the vehicle-mounted device includes:
a memory (see [0007] data storage device 15); and
a processor (see [0007] control device 14 [0013, 0018] performing processing), wherein the processor is configured to:
detect an own vehicle position (see [0007], GPS device 16, [0063] referred to as position detecting means in Claim 1);
group information that indicates a group of the own vehicle (see Figure 4 and [0019, 0020], in step S102, control device 14 of “Vehicle A” transmits a member point display command and group information to the navigation information processing device 2 (see [0009] via a wireless network, i.e. to external location), and see Claim 3, and [0059, 0063], server 22 stores positional information for each vehicle in the group, and the position of the vehicle is obtained in associated with the transmitted information. In other words, the position of the own vehicle is transmitted with the command);
receive, from the server, second position information of another an other vehicle of a predetermined group or map information that indicates a position of the other vehicle, from the location outside the own vehicle (see [0022], in step S204 the server requests current locations from other members of the group, and [0020, 0023] in S103 and S206 this information is received by first vehicle A. Examiner's note: since the claim uses the phrase "position information… or map information," only one of the recited alternatives is necessary in the prior art to read on this claim.); and
display the second position of the other vehicle on a monitor on a map, based on a reception result (see [0020], in step S103 control devices receives the current position of other member vehicles which is used for displaying the position on the map using display device 18), and
the server includes:
a memory (see [0008] map database 24 or [0016] server 22 storing information); and
a processor (see [0018], processing is performed by server 22), wherein the processor is configured to:
receive, from a vehicle-mounted device registered in advance (see [0012] group members are registered in advance [0016] for example registration of “Vehicle A”), the second position information  (see [0024] in step 303, the control device of an other vehicle in the group determines position and transmits the position to the navigation information providing device 2 as well as the ID code, which [0023] is associated with (indicates) the group);
store the received second position information (see [0022, 0059], server 22 stores the position information of each vehicle belonging to the group) and group information in a database (see [0015, 0016], ID code and group information pertaining to registered vehicle is stored by the server); in response to a request from the vehicle-mounted device (see Figure 4, the request being the point display command received in S201), transmit the second position information of the other vehicle of a predetermined group or map information that indicates a position of the other vehicle of the group, back to the vehicle-mounted device that made the request (see [0022], in step S204 the server requests current locations from other members of the group, and [0023] in S206 this information sent back to the first vehicle A. Examiner's note: since the claim uses the phrase "position information… or map information," only one of the recited alternatives is necessary in the prior art to read on this claim.).


Omura does not explicitly recite:
the vehicle mounted device processor configured to:
transmit first position information that indicates the detected own vehicle position to the server, together with car model information that indicates a car model of the own vehicle
receive, from the server, second position information of another an other vehicle of a predetermined specific car model; and
the server processor configured to:

store the… car model information
transmit the second position information of the other vehicle of a predetermined specific car model.

In other words Omura discloses all of these operations taking place for a vehicle group, and merely does not explicitly recite that a group information is car model information indicating car model of the own vehicle.

Schäfer et al. teaches a system for sharing vehicle position data (see Figures 1, 2, and [0039, 0040], position of a motor vehicle may be shown and compared to other motors vehicles in a group, for a certain driving stretch)
 wherein group information indicates a car model of the own vehicle (see [0031, 0043], vehicles may be classified into group by a certain model of a particular brand).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system as disclosed in Omura such that vehicles may be grouped by specific car model, as is taught by Schäfer et al., resulting in the group or ID information being car model information that indicates a car model, with the motivation of enhancing the robustness and functionality of the system by adding features for optimizing driving by allowing drivers to compare their vehicle data against others in a common group (see Schäfer et al. [0024]).


	Omura further discloses server features wherein a destination is entered for an approach of the vehicle that has the vehicle-mounted device to the vehicle of the group (see Figure 11 and [0049], a candidate destination may be entered to determine a common destination for gathering of group members).

Omura does not explicitly recite the processor to:
store a history of approach of the vehicle that has the vehicle-mounted device to the vehicle of the specific car model in association with a date and time that the vehicle that has the vehicle-mounted device approached the vehicle of the specific car model.

However, Tanaka et al. teaches a server for navigation functions (see [0054] a server with visit history DB 20), to:
store a history of a destination with a date and time that the vehicle that has the vehicle-mounted device reached the destination (see Figure 4, [0055], the visit history DB 20 stores arrival date and time for a particular destination).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the receiving of a destination in Omura (which is a destination for an approach of the vehicle that has the vehicle-mounted device with another group vehicle – see Figure 11, [0049] and the mapping above) to be stored as a history along with date and time, as is taught by Tanaka et al., with the motivation of enhancing the robustness of the system and convenience of the user by allowing for predicting of a destination to avoid complicated input by a user (see Tanaka et al. [0018]).

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20140214933-A1 teaches subject matter including the transmitting of a date and time for a meeting in a vehicle social network (see e.g. [0072]).
US-20180232647-A1 teaches subject matter including storing tracking data of entities such as vehicles for meeting prediction (see e.g. [0014]).
JP-2005258932-A teaches subject matter including sharing vehicle position with a group (see e.g. Claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619